      Case 1:20-cr-00377-DLC Document 43 Filed 12/08/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 UNITED STATES OF AMERICA,               :             20cr377 (DLC)
                                         :
                -v-                      :                 ORDER
                                         :
 TODD MCCLAIN,                           :
                           Defendant.    :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     The Court rescheduled the December 15, 2020 sentencing to

December 18 to occur in-person rather than by videoconference as

defense counsel’s letter of December 3 indicated was his

client’s preference.    Accordingly, it is hereby

     ORDERED that sentencing shall proceed in Courtroom 18B, 500

Pearl Street on December 18 at 2 p.m.

     IT IS FURTHER ORDERED that in light of the ongoing COVID-19

pandemic, all individuals seeking entry to 500 Pearl Street must

complete a questionnaire and have their temperature taken before

being allowed entry into the courthouse.       To gain entry to 500

Pearl Street, follow the instructions provided here:

          https://nysd.uscourts.gov/sites/default/files/2020-

          07/SDNY%20Screening%20Instructions.pdf
         Case 1:20-cr-00377-DLC Document 43 Filed 12/08/20 Page 2 of 2



     IT IS FURTHER ORDERED that all individuals must practice

social distancing at all times in the courthouse.            Individuals

also must wear face masks at all times in the courthouse unless

the Court authorizes their removal.

     IT IS FURTHER ORDERED that by December 11, 2020 defense

counsel must advise the Court of how many spectators will attend

the sentencing.      The parties must advise the Court by the same

date how many individuals will be seated at counsel’s tables.

Special accommodations may need to be made if more than ten

spectators are expected to attend, or more than three

individuals are expected to be seated at each counsel’s table.

     IT IS FURTHER ORDERED that members of the press and family

members who are not able to attend the in court sentencing of

the defendant may listen to the sentencing proceeding through a

telephone link by calling 888-363-4749 and using access code

4324948.

Dated:      New York, New York
            December 8, 2020

                                    ____________________________
                                             DENISE COTE
                                    United States District Judge




                                       2
